

117 SRES 71 IS: Expressing the sense of the Senate that aliens convicted of drunk driving offenses qualify as a public safety threat for the purposes of immigration enforcement.
U.S. Senate
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 71IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Ms. Ernst (for herself, Mr. Grassley, and Mrs. Fischer) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the Senate that aliens convicted of drunk driving offenses qualify as a public safety threat for the purposes of immigration enforcement.Whereas Sarah Root of Council Bluffs, Iowa, died at the hands of a drunk driver who was not lawfully present in the United States;Whereas the mission of the immigration enforcement process is to ensure the safety of our communities; andWhereas drunk driving and aliens convicted of drunk driving are a threat to public safety of the United States, and to say otherwise is offensive to both the victims of drunk driving offenses and those who seek to enforce criminal statutes related to drunk driving: Now, therefore, be itThat it is the sense of the Senate that any guidance issued by the Department of Homeland Security or U.S. Immigration and Customs Enforcement as it relates to immigration enforcement and removal of aliens should not deprioritize the removal of aliens convicted of—(1)drunk driving or otherwise driving under the influence; or(2)any crime which includes as an element an act of assault or violence.